741 N.W.2d 24 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Geracer Raphael TAYLOR, Defendant-Appellant.
Docket No. 134206. COA No. 265778.
Supreme Court of Michigan.
November 27, 2007.
On order of the Court, the application for leave to appeal the April 5, 2007 judgment *25 of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether Lasater's identifications were testimonial or non-testimonial under Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006); (2) whether, if the statements were testimonial, they constitute dying declarations; and (3) "whether the Sixth Amendment incorporates an exception for testimonial dying declarations." See Crawford v. Washington, 541 U.S. 36, 56 n. 6, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.